        Case 1:20-cv-00536-EPG Document 5 Filed 04/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   CORBIN JAMES KENNEDY,                                Case No. 1:20-cv-00536-EPG (PC)

12                      Plaintiff,                        AMENDED ORDER GRANTING
                                                          APPLICATION TO PROCEED IN FORMA
13          v.                                            PAUPERIS

14   FRESNO COUNTY SHERIFF, et al.,                       (ECF Nos. 2 & 4)

15                      Defendants.                                     and
16
                                                          ORDER DIRECTING PAYMENT
17                                                        OF INMATE FILING FEE BY FRESNO
                                                          COUNTY JAIL
18

19          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

20   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

21   required by § 1915(a), and accordingly, the request to proceed in forma pauperis will be granted.

22          Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

24   the preceding month’s income credited to Plaintiff’s trust account. Fresno County Jail is required

25   to send to the Clerk of Court payments from Plaintiff’s account each time the amount in the

26   account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

27          In accordance with the above and good cause appearing therefore, IT IS HEREBY

28   ORDERED that:
                                                      1
       Case 1:20-cv-00536-EPG Document 5 Filed 04/17/20 Page 2 of 2

 1              1. Plaintiff’s application to proceed in forma pauperis is GRANTED;

 2              2. Fresno County Jail or its designee shall collect payments from Plaintiff’s

 3        prison trust account in an amount equal to twenty percent (20%) of the preceding

 4        month’s income credited to the prisoner’s trust account and shall forward those

 5        payments to the Clerk of Court each time the amount in the account exceeds $10.00,

 6        in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected

 7        and forwarded to the Clerk of Court. The payments shall be clearly identified by the

 8        name and number assigned to this action.

 9              3. The Clerk of Court is directed to serve a copy of this order and a copy of

10        Plaintiff’s application to proceed in forma pauperis on Fresno County Jail, via United

11        States Postal Service (USPS).
                4. The Clerk of Court is directed to serve a copy of this order on the Director of the
12
          California Department of Corrections, via the court’s electronic case filing system
13
          (CM/ECF).
14
                5. The Clerk of Court is directed to serve a copy of this order on the Financial
15
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
16

17
     IT IS SO ORDERED.
18

19     Dated:     April 17, 2020                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                     2
